       Case 1:19-mc-00145-TSC Document 387-2 Filed 01/06/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 In the Matter of the
 Federal Bureau of Prisons’ Execution
 Protocol Cases
                                                         Case No. 19-mc-0145 (TSC)
 LEAD CASE: Roane, et al. v. Barr
 THIS DOCUMENT RELATES TO:
 Roane, et al. v. Barr, No. 05-2337


                                      PROPOSED ORDER

       Upon consideration of Defendants’ unopposed motion for leave to respond to counsel for

Plaintiff Cory Johnson’s notice, it is hereby ORDERED that the motion is GRANTED.

       It is further ORDERED that Defendants’ response to the notice is hereby deemed FILED

on _________________, 2021.




 Dated:
                                                 TANYA S. CHUTKAN
                                                 United States District Judge




                                             3
